Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Michael F. Dehoney appeals the district court’s order accepting the magistrate judge’s recommendation and construing his 28 U.S.C. § 2254 (2000) petition under 42 U.S.C.A. § 1983 (West Supp.2000) and dismissing the complaint and the order denying his motion to reconsider. We have reviewed the record and the district *277court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dehoney v. Ozmint, Nos. CA-04-21981-HMH-BHH; CA-04-22025-HMH-BHH; CA-04-22026-HMH-BMH (D.S.C. Aug. 10 & 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED